 1   SHAWN N. ANDERSON
     United States Attorney
 2   MIKEL W. SCHWAB
     Chief, Civil Division
 3   JESSICA F. WESSLING
     Assistant U.S. Attorney
 4   Sirena Plaza, Suite 500
     108 Hernan Cortez Avenue
 5   Hagåtña, Guam 96910
     PHONE: (671) 472-7332
 6   FAX: (671) 472-7215

 7   Attorneys for Creditor U.S. Small Business Administration

 8                            IN THE UNITED STATES DISTRICT COURT

 9                                  FOR THE TERRITORY OF GUAM

10    In re:                                           BANKRUPTCY CASE NO. 19-00010

11    ARCHBISHOP OF AGANA,                             U.S. SMALL BUSINESS
      a Corporation Sole,                              ADMINISTRATION’S RESPONSE TO
12                                                     BANK OF GUAM’S PROPOSED ORDER
                                                       PURSUANT TO ORDER, ECF NO. 425
13                           Debtor.

14             COMES NOW the U.S. Small Business Administration (“SBA”), by and through its

15   undersigned counsel, and hereby provides its Response to Bank of Guam’s proposed order, ECF

16   No. 424 at 6-9, pursuant to the Court’s Order, ECF No. 425.

17             The proposed order does not resolve the issues raised in SBA’s objection and motion for

18   a 7-day extension to brief the court on the issues. See ECF No. 422. One of the most significant

19   issues with Bank of Guam’s (“BOG”) Motion to Process PPP financing is that BOG appears to

20   be asking the Court to authorize financing to the listed churches and schools (“entities”). Section

21   364 of the Bankruptcy Code only authorizes the Court to bind the estate in entering into

22   agreements to take on debt and obtain extensions of credit if the debtor requests the relief or

23   consents to it. Here, it is the lender, and not the debtor, Archbishop of Agana, that is requesting

24   court relief. The debtor has not filed its consent to BOG’s motion, nor has it indicated that the


                                               1
                      Case 19-00010 Document 426 Filed 05/08/20 Page 1 of 2
 1   listed entities are a part of the debtor as one legal debtor entity. Section 364 does not provide the

 2   Court with authority over the lender, nor does it indicate any need for the Court to approve the

 3   loan agreements themselves.

 4          Further, if these entities are a part of the debtor, PPP financing is not available to debtors

 5   in bankruptcy. If the entities are not part of the debtor, the Court does not have authority over

 6   them. These are issues that are not addressed by BOG’s motion, and would benefit from a full

 7   briefing by the SBA – especially since the number of entities grew from eight entities, ECF No.

 8   409 at 8, to 16 entities, ECF No. 424 at 4, increasing the amount of financing by over half a

 9   million dollars over the “maximum amount of financing” that the BOG’s motion originally

10   indicated. The very issue of whether the entities are part of the debtor has been raised by the

11   Committee of Unsecured Creditors in a motion for partial summary judgment, ECF No. 9, which

12   is scheduled to be heard on May 15, 2020. ECF No. 50. The Court would benefit from having

13   this issue heard and decided, or at least properly briefed by the SBA, before issuing the proposed

14   order as written.

15          The SBA is submitting, via email, a proposed order that does not have the Court overstep

16   its jurisdiction, does not ask the court to decide whether any of the entities are part of the debtor,

17   and does not impede the entities from applying for PPP financing. In the alternative, the SBA

18   requests the 7-day extension to allow it to provide a full briefing to the Court and the parties.

19          RESPECTFULLY SUBMITTED this 8th day of May, 2020.

20                                                  SHAWN N. ANDERSON
                                                    United States Attorney
21                                                  Districts of Guam and the NMI

22                                          By:     /s/ Jessica F. Wessling
                                                    JESSICA F. WESSLING
23                                                  Assistant U.S. Attorney
                                                    Attorneys for Creditor
24                                                  U.S. Small Business Administration


                                             2
                    Case 19-00010 Document 426 Filed 05/08/20 Page 2 of 2
